Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 06/08/2021.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 09/02/2021  has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 06/08/2021 are accepted.	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “identifying, by a computing system, overlapping audio portions in a set of videos;
generating, by the computing system, a graph comprising a plurality of nodes associated with the set of videos, one or more nodes indicating that associated videos were uploaded by followers of a user;
traversing, by the computing system, the graph along a path of traversal that maximizes a number of nodes indicating that associated videos were uploaded by the followers; and
generating, by the computing system, a stitched media content item for the user based on the path of traversal.”
Claim 1 recites the limitation of “identifying, by a computing system, overlapping audio portions in a set of videos”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identify” in the context of this claim encompasses the user manually analyzing.  Similarly, the limitation of generating, by the computing system, a graph comprising a plurality of nodes associated with the set of videos, one or more nodes indicating that associated videos were uploaded by followers of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “generating” in the context of this claim encompasses the user manually creating a video clip.   Similarly, the limitation of traversing, by the computing system, the graph along a path of traversal that maximizes a number of nodes indicating that associated videos were uploaded by the followers, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “traversing” in the context of this claim encompasses the user manually tracking/walk through the step.  Also Similarly, the limitation of generating, by the computing system, a stitched media content item for the user based on the path of traversal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generating” in the context of this claim encompasses the user manually creating/merging a video clip.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the identify, generating, traversing steps.  The processor and  memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of merging media content) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the identify, generating, traversing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “a node stores follower information of the user”. The claim language provides only further store information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “the graph is generated based on the overlapping audio portions”. The claim language provides only further generate audio portion which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “the plurality of nodes are sorted based on start times of the set of videos”. The claim language provides only further sort set of video which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “the graph is a directed acyclic graph”. The claim language provides only further graphing which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “the graph further comprises a plurality of edges connecting the plurality of nodes, an edge of the plurality of edges associated with an overlapping audio portion of two videos”. The claim language provides only further connecting the nodes which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “the set of videos is associated with a particular event”. The claim language provides only further set of video which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “the traversing is based on generation of the stitched media content item that has a maximum time duration”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 9 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 9 recites “the traversing is based on generation of the stitched media content item such that each video does not exceed a clip length threshold”. The claim language provides only further traversing of the stitched media which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein the traversing is based on generation of the stitched media content item that has a maximum number of videos”. The claim language provides only further traversing which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 11-15: are essentially the same as claims 1-10 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-10. 
Regarding claims 16-20: are essentially the same as claims 1-10 except that they set forth the claimed invention as a computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-10. 
Accordingly, the claims 1-20 are not patent eligible.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055348.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 11,055348 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 17/342289. (See table below). 
		
Instant Application claim 1
Patent No. 11,055348 claim 1
A computer-implemented method comprising: identifying, by a computing system, overlapping audio portions in a set of videos; generating, by the computing system, a graph comprising a plurality of nodes associated with the set of videos, one or more nodes indicating that associated videos were uploaded by followers of a user; traversing, by the computing system, the graph along a path of traversal that maximizes a number of nodes indicating that associated videos were uploaded by the followers; and generating, by the computing system, a stitched media content item for the user based on the path of traversal.
 A computer-implemented method comprising: identifying, by a computing system, a set of videos; identifying, by the computing system, one or more overlapping portions in the set of videos, wherein the one or more overlapping portions are determined from at least overlapping audio portions; generating, by the computing system, a directed acyclic graph based on the one or more overlapping portions determined from at least overlapping audio portions, wherein the directed acyclic graph comprises a plurality of nodes associated with the set of videos and sorted based on start times of the set of videos; traversing, by the computing system, the directed acyclic graph based on the one or more overlapping portions determined from at least overlapping audio portions to identify a path of traversal resulting in a longest length for a stitched media content item, wherein the path of traversal comprises a set of nodes of the plurality of nodes, the set of nodes being associated with one or more videos from the set of videos; and generating, by the computing system, the stitched media content item based on the path of traversal and at least a subset of the set of videos, wherein the stitched media content item comprises visual content from each video of the one or more videos.


Claims 2-8 of Patent No. 11,055348 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 
 
	
Instant Application claim 11
Patent No. 11,055348 claim 9
 A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one hardware processor, cause the system to perform a method comprising: identifying overlapping audio portions in a set of videos; generating a graph comprising a plurality of nodes associated with the set of videos, one or more nodes indicating that associated videos were uploaded by followers of a user; traversing the graph along a path of traversal that maximizes a number of nodes indicating that associated videos were uploaded by the followers; and generating a stitched media content item for the user based on the path of traversal.
 A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one hardware processor, cause the system to perform a method comprising: identifying a set of videos; identifying one or more overlapping portions in the set of videos, wherein the one or more overlapping portions are determined from at least overlapping audio portions; generating a directed acyclic graph based on the one or more overlapping portions determined from at least overlapping audio portions, wherein the directed acyclic graph comprises a plurality of nodes associated with the set of videos and sorted based on start times of the set of videos; traversing the directed acyclic graph based on the one or more overlapping portions determined from at least overlapping audio portions to identify a path of traversal resulting in a longest length for a stitched media content item, wherein the path of traversal comprises a set of nodes of the plurality of nodes, the set of nodes being associated with one or more videos from the set of videos; and generating the stitched media content item based on the path of traversal and at least a subset of the set of videos, wherein the stitched media content item comprises visual content from each video of the one or more videos.


Claims 10-14 of Patent No. 11,055348 satisfies all the elements of claims 12-15 of the instant application, and as such, anticipates the claims of instant application. 


Instant Application claim 16
Patent No. 11,055348 claim 15
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: identifying overlapping audio portions in a set of videos; generating a graph comprising a plurality of nodes associated with the set of videos, one or more nodes indicating that associated videos were uploaded by followers of a user; traversing the graph along a path of traversal that maximizes a number of nodes indicating that associated videos were uploaded by the followers; and generating a stitched media content item for the user based on the path of traversal.
 A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: identifying a set of videos; identifying one or more overlapping portions in the set of videos, wherein the one or more overlapping portions are determined from at least overlapping audio portions; generating a directed acyclic graph based on the one or more overlapping portions determined from at least overlapping audio portions, wherein the directed acyclic graph comprises a plurality of nodes associated with the set of videos and sorted based on start times of the set of videos; traversing the directed acyclic graph based on the one or more overlapping portions determined from at least overlapping audio portions to identify a path of traversal resulting in a longest length for a stitched media content item, wherein the path of traversal comprises a set of nodes of the plurality of nodes, the set of nodes being associated with one or more videos from the set of videos; and generating the stitched media content item based on the path of traversal and at least a subset of the set of videos, wherein the stitched media content item comprises visual content from each video of the one or more videos.




	Claims 16-20 of Patent No. 11,055348 satisfies all the elements of claims 17-20 of the instant application, and as such, anticipates the claims of instant application. 
 	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kocks et al. (US PGPUB 2013/0343597, hereinafter Kocks), in view of Polavarapu  et al. (US PGPUB 2018/0122078, hereinafter Polavarapu).
1. A computer-implemented method comprising:
 	identifying, by a computing system, overlapping audio portions in a set of videos (Kocks, e.g., [0027], “…content data store include…textual content, video content (e.g., video clips or segment of video clips), audio content…”, [0030], [0040], “…audio and/or visual content associated with the video clips…” and “… portions of audio content, visual content, or combinations of audio and video content…”) (overlapping audio portions in a set of video)) and further see  [0026] and [0041], “…multiple overlapping and concurrently-captured video… Video capture devices may include or be implemented by any device or combination of devices configured to capture video data (e.g., audio and video data)…”);
 	generating, by the computing system, a graph comprising a plurality of nodes associated with the set of videos, one or more nodes indicating that associated videos were uploaded by followers of a user (Kocks, e.g., [0039-0043], “…a user device (e.g., user device 102) across communications network… such video graphs may be represented as a bi-partite graph having nodes that represent video clips and edges that connect the videos clips and that are indicative of a degree of similarity between the connected video clips…connect video clips within a video graph may be indication of an association between the two video clips…” and [0045], “…video clips i and j may be stored within content data store and capable of being delivered to a user device…”);
 	traversing, by the computing system, the graph along a path of traversal that maximizes a number of nodes indicating that associated videos were uploaded by the followers (Kocks, e.g., [0061-0064], “an association rule may represent a set of minimum requirements for two video clips to connected within a video graph, and the association rule may enable a user to define a proper video graph… an association rule may be defined to: (i) consider a similarity measure based on auditory and visual similarities; (ii) for each potential associated clip, fingerprint two corresponding video portions and compare the fingerprints to calculate a probability of whether the portions are duplicates; and (iii) include only those video portions having a similarity measure that exceeds a threshold value…” and further see figs. 6-7, 9,  associating with texts description, [0111],  (disclose determine value of nodes connect in the graph)); and
 	generating, by the computing system, a stitched media content item for the user based on the path of traversal (Kocks, e.g., [0039-0043], “…video graphs may be represented as a bi-partite graph having nodes that represent video clips and edges that connect the videos clips and that are indicative of a degree of similarity between the connected video clips…connect video clips within a video graph may be indication of an association between the two video clips…”) (the examiner asserts that connect video clips is equivalent stitched media content item).
	To make a records clearer regarding to the language of “generating a stitched media content item”.
	However Polavarapu, in an analogous art, discloses “generating a stitched media content item” (Polavarapu, e.g., [0019-0022], “generating stitched video content (e.g., panoramic video content, etc.) from multiple overlapping and concurrently-captured video… generated as a panoramic combination of multiple overlapping and concurrently-captured video instances stitched together to form a single video…” and further see [0025-0028], “…the video generation system may then perform, based on the camera registration parameter data, a video stitching process for each image set in the plurality of image sets. By performing the video stitching process for each particular image set in the plurality of images sets, the video generation system may form stitched video content representative of the scene…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Polavarapu and Kocks to process on each of the image sets within the plurality of image sets to form stitched video content representative of a scene captured by the plurality of video capture devices in the static configuration to archiving in combined into a single panoramic image that captures (Polavarapu, e.g., [abtract], [0001-0002]). 

As per as claim 2, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein a node stores follower information of the user (Kocks, e.g., [0119-0122], “. users have accessed particular videos, information associated with extended video graph 900 may also characterize a nature of the users degree…  connect users within the social network may be explicitly established by users through a procedure specified by the corresponding social networking application. For example, edge 952 connection "User A" and "User C" may indicate that "User A" requested a connection with "User C" within the social networking application, that the "User C" subsequently affirmed the request to establish the connection...”).

As per as claim 3, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the graph is generated based on the overlapping audio portions (Kocks, e.g., [0027], “…content data store include…textual content, video content (e.g., video clips or segment of video clips), audio content…”, [0030], [0040], “…audio and/or visual content associated with the video clips…” and “… portions of audio content, visual content, or combinations of audio and video content…”) (overlapping audio portions in a set of video)) and further see  [0026] and [0041], “…multiple overlapping and concurrently-captured video… Video capture devices may include or be implemented by any device or combination of devices configured to capture video data (e.g., audio and video data)…”).

As per as claim 4, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the plurality of nodes are sorted based on start times of the set of videos (Kocks, e.g., [0108-110], “… the video clips and/or a chronological order of the associated video clips…”,  [0127], “…indication of a time or date at which the pairs of video clips…”).

As per as claim 5, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the graph is a directed acyclic graph (Knocks, e.g., figs. 6-7, associating with texts description, [0104-106], “…video graph 600 of a network of similar video clips, in accordance with one of the disclosed embodiments. In video graph 600, the exemplary network includes video clips "Video 1," "Video 2," "Video 3," "Video 4," and "Video 5," which are represented, respectively, by nodes 602, 604, 606, 608, and 610. Further, in video graph 600, edges 622, 624, 626, 628, 630, and 632 connect corresponding ones of the nodes, and are indicative of an association between the video clips associated with the nodes…”).

As per as claim 6, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the graph further comprises a plurality of edges connecting the plurality of nodes, an edge of the plurality of edges associated with an overlapping audio portion of two videos (Knocks, e.g., [0040-0043], “…connect video clips within a video graph may be indication of an association between the two video clips, as determined by measures of similarities between corresponding segments of the video clips…”). 

As per as claim 7, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the set of videos is associated with a particular event (Knocks, e.g., [0108-0113], “….contextual information associated with the video clip, such as an event or events referenced by the video clip…multiple-event video graph…”).

As per as claim 8, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the traversing is based on generation of the stitched media content item that has a maximum time duration ((Kocks, e.g., [0061-0064], disclose threshold value of video clips)  and further see [0118], “…on a value of one or more parameters characterizing the video clips …durations of the video clips, types and qualities of the video clips…”).

As per as claim 9, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the traversing is based on generation of the stitched media content item such that each video does not exceed a clip length threshold ((Kocks, e.g., [0061-0064], disclose threshold value of video clips)  and further see [0118], “…on a value of one or more parameters characterizing the video clips …durations of the video clips, types and qualities of the video clips…”).

As per as claim 10, the combination of Polavarapu and Kocks disclose:
The computer-implemented method of claim 1, wherein the traversing is based on generation of the stitched media content item that has a maximum number of videos ((Kocks, e.g., [0061-0064], disclose threshold value of video clips)  and further see [0118], “…on a value of one or more parameters characterizing the video clips…”).

Claims 11-15 are  essentially the same as claims 1-10 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claims 16-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as apparatus rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to stitch media content item and  generated based on the one or more overlapping portions and at least a subset of the set of videos.

a.	GUO et al. (US PGPUB 2014/0111605, hereafter GUO); “Low_Complexity Panoramic Image and Video Stitching Method” disclose  provide a low-complexity panoramic image and video stitching method, which can reduce computational throughput by dynamic down-sampling of the source images/videos to quickly get a high-quality panoramic image/video. 
GUO also teaches stitch/panoramic overlap images/videos [0038], [0060].
Guo further teaches arranged/sort images/videos [0074]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163